MEMORANDUM OPINION
                                         No. 04-11-00735-CR

                                       Sergio Nicholas LORD,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CR-8155
                              Honorable Mary Roman, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 4, 2012

DISMISSED

           On October 27, 2011, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant did not file an amended certification. The clerk’s record does not contain a

certification that shows the defendant has the right of appeal; to the contrary, the trial court
                                                                                     04-11-00735-CR


certification in the record states “this criminal case is a plea-bargain case, and the defendant has

NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant; therefore, the clerk’s record supports the trial court’s certification that defendant has

no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 25.2(d).



                                                             PER CURIAM

DO NOT PUBLISH




                                                -2-